Citation Nr: 0217647	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 determination by the Manila, 
Republic of the Philippines, VA Regional Office (RO), that 
the appellant's deceased spouse had no recognized military 
service with the Armed Forces of the United States and that 
the appellant is not eligible for VA benefits.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.

2.  The U.S. service department has recently certified that 
the appellant's deceased spouse had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse did not met the basic 
service eligibility requirements to be considered a veteran 
and the appellant does not have basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101(2), 107, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.159, 3.203 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It does not appear that the appellant's spouse (decedent) 
filed a claim for VA benefits during his lifetime.  However, 
it appears that the appellant filed a claim in or prior to 
April 1977, following the death of the decedent in August 
1975.  His claims file was recreated after VA received a 
statement from the appellant in October 1999 indicating that 
she was entitled to VA benefits.  

In October 1999, the appellant submitted various documents 
indicating that the decedent was a member of the United 
States Armed Forces in the Far East (USAFFE) and a 
guerrilla, with service from December 1941 to September 
1945, and with service in the Regular Philippine Army from 
December 1945 to June 1946.  Those documents were a February 
1980 certification from the General Headquarters of the 
Armed Forces of the Philippines; discharge documents from 
the Philippine Army; a clearance sheet from the Headquarters 
of the 63rd Infantry of the Philippine Army; special orders 
from the Headquarters of the 1st Battalion, 63rd Infantry of 
the Philippine Army; and lay statements from men who 
purportedly served with the decedent.  The certification and 
the discharge documents reflect that the decedent's middle 
initial was "L."

In April 2000, the RO requested that the service department 
verify the decedent's service.  The RO provided two 
variations of the decedent's full name - a middle name of 
"Ruayon" and a middle initial of "L."  The RO also provided 
the alleged dates of service, date of birth, alleged service 
number, names of his parents, the name of the appellant, and 
place of birth.  The United States Army Reserve Personnel 
Center (ARPERCEN) in June 2000 reported that the decedent 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

In January 2001, the appellant submitted an April 1977 
letter from VA indicating that decedent, with a middle 
initial of "R," had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces. 

In January 2001, the appellant also provided a copy of a 
Form 23, an affidavit for Philippine Army service, completed 
by the decedent in March 1946.  In that affidavit, the 
decedent stated that his middle name was "Loayon."  He 
reported that he had served as a USAFFE reservist and as a 
USAFFE guerrilla and that his "present" organization was 
"'C' COMPANY, 63rd Inf, 6th Inf Div, PA."  He indicated that 
his service was from December 1941 to May 1942 as a member 
of USAFFE and from June 1943 to September 1945 as a 
guerrilla.

In January 2001, the appellant also submitted an October 
2000 certification from the General Headquarters of the 
Armed Forces of the Philippines showing that the decedent 
was a member of the USAFFE and that his organization was 
processed in September 1945.  Additionally, the appellant 
provided a copy of the decedent's death certificate.  That 
death certificate reflects that his middle name was 
"Luayon."  
 
In July 2001, the RO again requested that the service 
department verify the decedent's service.  In addition to 
the information provided to the service department in April 
2000, the RO provided the decedent's unit information, his 
new alleged dates of service, and four variations of his 
full name - three different middle names and a middle 
initial of "L."  In August 2001, ARPERCEN reported that no 
change was warranted in a prior negative certification.

In a March 2002 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the 
USAFFE and those who claim to have served in the organized 
guerrilla forces are maintained by ARPERCEN.  The RO stated 
that the individual records for each potential claimant were 
maintained in alphabetical order and that ARPERCEN had 
repeatedly advised that, unless a claimant reported personal 
data such as name, which is different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request.  The RO stated that ARPERCEN had 
indicated that a claimant's service was verified by the 
records associated with his name, and that, if the name is a 
common one or if there are minor discrepancies in spelling 
or middle initial, ARPERCEN would compare the service 
number, date of birth, place of birth, and names of next of 
kin provided in the request for information with the records 
they have on file.  

In the memorandum, the RO noted that documents issued by the 
Philippine Army or Philippine Veterans Affairs (with the 
exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data substantially different from 
that VA had provided to ARPERCEN.  The RO reported that the 
Philippine government has its own regulations and laws, 
which permit recognition of military service not recognized 
by the United States Army, and that their findings are not 
binding on ARPERCEN.  The RO listed the information 
regarding the decedent that was sent to ARPERCEN.  The RO 
noted that the service department had twice certified that 
the decedent had no valid service and that the second time, 
it was provided with four variations of the decedent's full 
name.

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2002).  A "service-connected" disability is a disability 
that was incurred or aggravated in the line of duty during 
active military, naval, or air service.  38 U.S.C.A. § 
101(16) (West 1991); 38 C.F.R. § 3.1(k) (2000).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(b) (2000).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components.  38 
C.F.R. § 3.1(a) (2000).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107.  38 C.F.R. §§ 
3.8, 3.9 (2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2002).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c) (2002).  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces 
of the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 
3.9.  Moreover, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
service department determination as to an individual's 
service shall be binding on VA. Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. 45, 620, 45,630-32 (Aug. 21, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  The 
regulations pertaining to these claims merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

Although the RO did not consider the appellant's claim under 
the VCAA of 2000 and applicable regulations, VA has made all 
reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  Thus, VA's duties have 
been fulfilled and the Board may proceed to decide the claim 
without prejudice to the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

The RO advised the appellant through a January 25, 2001, 
letter, of her lack of basic eligibility and explained the 
basis for its determination.  The matter of basic 
eligibility was again explained and discussed in a May 2001 
statement of the case, which includes the applicable law and 
regulations, with additional explanation in a January 2002 
supplemental statement of the case.  Thus, the RO informed 
the appellant of the information and evidence that was 
necessary to substantiate her claim - evidence showing that 
the decedent had service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in 
the service of the United States Armed Forces.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159.  

In May 2000, the RO asked the appellant to provide proof of 
the decedent's military service and noted that it had 
contacted the service department to verify the decedent's 
service.  Additionally, the RO contacted the service 
department twice in 2000 and 2001, respectively, in an 
attempt to verify the decedent's service.  In the July 2001 
request, the RO provided four variations of the decedent's 
name because of inconsistent information provided by the 
appellant.  Accordingly, there is no further duty to notify 
and assist the appellant in the development of this claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2000, the RO requested verification of the 
decedent's service.  In this request, the RO reported all of 
the identifying information it had been provided regarding 
the decedent.  In June 2000, ARPERCEN reported that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In July 
2001, the RO again requested verification of the decedent's 
service and provided four variations of his full name.  In 
response, ARPERCEN reported in August 2001 that the decedent 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  The appellant has submitted 
no additional information that would warrant another request 
for verification.  As noted above, the Court has held that a 
service department determination as to whether or not an 
individual had qualifying service is binding on VA.  See 
Dacoron, 4 Vet. App. at 120; Duro, 2 Vet. App. at 532.

The Board notes that the record contains documents from the 
government of the Republic of the Philippines, including the 
Philippine Army.  However, VA is not bound by the 
determinations of the government of the Republic of the 
Philippines, including the Philippine Army, regarding 
service.  See Dacoron, 4 Vet. App. at 120; Duro, 2 Vet. App. 
at 532.  While the appellant submitted lay statements 
regarding alleged service and a copy of a Form 23 (an 
affidavit for Philippine Army service) completed by the 
decedent, she submitted no official document from the United 
States service department showing that the decedent had 
recognized service.  In fact, recognized service was ruled 
out based on the information provided by the appellant.  
Although the appellant in her June 2001 VA From 9 argued 
that the service department's determination regarding 
service was wrong and that VA's determination regarding 
eligibility for benefits was wrong, the Board again notes 
that the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  See Dacoron, 4 Vet. App. at 120; Duro, 2 Vet. App. 
at 532.

Therefore, inasmuch as the service department's verification 
of the decedent's service is binding on VA, the Board 
concludes that the decedent is not a "veteran" for purposes 
of entitlement to VA benefits, and that the appellant's 
claim for entitlement to VA benefits based on such service 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, it should be noted that under the VCAA of 2000, the 
term "claimant" means any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A. § 5100 (West 
Supp. 2002).  Regardless of whether the appellant (or her 
spouse) met any prior legal definition of "claimant," the 
claim was fully developed by the RO and nothing further is 
required by the VCAA of 2000.


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

